Order filed October 19, 2017




                                             In The

                        Fourteenth Court of Appeals
                                         ____________

                                   NO. 14-17-00779-CV
                                         ____________

                                DIERDRE VIA, Appellant

                                                V.

         LARRY WOODROW AND WARREN TREPTOW, Appellees


                       On Appeal from the 212th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 16-CV-1385

                                          ORDER
       This is an appeal from a judgment signed August 18, 2017, dismissing the
underlying case for want of prosecution. On September 12, 2017, appellant filed an
unverified motion to reinstate the case under Texas Rule of Civil Procedure 165a(3).1
An unverified motion to reinstate is a nullity and does not extend the appellate


1
 Absent a valid motion to reinstate, the trial court’s plenary power expired on September 17,
2017, thirty days after the judgment was signed. Appellant filed a verified motion to reinstate on
September 25, 2017, after the expiration of plenary power.
timetable. McConnell v. May, 800 S.W.2d 194, 194 (Tex. 1990) (per curiam) (orig.
proceeding); Butts v. Capitol City Nursing Home, Inc., 705 S.W.2d 696, 697 (Tex.
1986) (per curiam) (on application for writ of error).2

       Because no timely post-judgment motion was filed, the notice of appeal was
due September 17, 2017, thirty days after the judgment was signed. Tex. R. App. P.
26.1. Appellant filed her notice of appeal on October 2, 2017, a date within 15 days
of the due date for the notice of appeal.

       A motion for extension of time is necessarily implied when the perfecting
instrument is filed within fifteen days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file
the notice of appeal. While an extension may be implied, appellant is still obligated
to come forward with a reasonable explanation to support the late filing. See Miller
v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).

       Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal by October 30, 2017. See Tex. R. App. P. 26.3; 10.5(b). If
appellant does not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.

                                      PER CURIAM




2
 McConnell and Butts have been criticized but not overruled. See Hosea v. Whittenburg, 311
S.W.3d 704, 705–06 (Tex. App.—Amarillo 2010, pet. denied) (discussing criticism).
                                              2